 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9                            WESTERN DIVISION
10
     DISH NETWORK L.L.C.,                     Case No. 2:18-cv-9768-FMO (KSx)
11
                  Plaintiff,                  FINAL JUDGMENT
12                                            AND PERMANENT INJUNCTION
            v.                                AGAINST EAST WEST AUDIO
13                                            VIDEO, INC. AND PUNIT BHATT
14   JADOO TV, INC., SAJID SOHAIL,
     HASEEB SHAH, EAST WEST
15   AUDIO VIDEO, INC., and PUNIT
     BHATT,
16
                  Defendants.
17

18

19         Having considered the Stipulation for Entry of Final Judgment and Permanent
20   Injunction filed by Plaintiff DISH Network L.L.C (“DISH”) and Defendants East
21   West Audio Video, Inc. and Punit Bhatt (“Defendants”), and good cause appearing,
22   the Court approves the stipulation and ORDERS as follows:
23         1.    Judgment is entered for DISH on Count II of the Complaint (Dkt. 1),
24   which alleges Defendants contributorily infringed DISH’s copyrights in violation of
25   the Copyright Act and 17 U.S.C. § 501.
26         2.    The Court is informed that DISH and Defendants have entered into a
27   confidential settlement agreement including Defendants’ payment of a confidential
28   settlement sum, and therefore no damages are awarded in this Order.


                                              1
 1         3.     For purposes of this order, “Protected Channels” means Aaj Tak; ARY
 2   Digital; ARY News; ATN Bangla; ATN News; B4U Music; Channel-i; Dunya TV;
 3   Express Entertainment; Express News; Geo News; Geo TV; Hum Masala; Hum
 4   Sitaray; Hum TV; Hum World; India Today (a/k/a/ Headlines Today); NTV Bangla;
 5   and Times Now.
 6         4.     Defendants and any of their affiliates, officers, agents, servants,
 7   employees, attorneys, or other persons acting in active concert or participation with
 8   any of the foregoing that receives actual notice of this order, are hereby permanently
 9   enjoined from:
10                a.    transmitting, streaming, distributing, or publicly performing in
11   the United States, with any Jadoo set-top box, or any other device, application,
12   service, or process, any of the Protected Channels or any of the programming that
13   comprises any of the Protected Channels;
14                b.    distributing, selling, providing, or promoting any product or
15   service in the United States, including any Jadoo set-top box, that comprises the
16   whole or part of a network or service for the distribution or public performance of
17   any of the Protected Channels or any of the programming that comprises any of the
18   Protected Channels;
19                c.    advertising, displaying, or marketing any Jadoo set-top box or
20   service in the United States in connection with any of the Protected Channels or any
21   of the programming that comprises any of the Protected Channels; and
22                d.    inducing or contributing to others’ conduct that falls within 4(a-
23   c) above.
24         5.     This permanent injunction takes effect immediately.
25         6.     Each party is to bear its own attorney’s fees and costs.
26         7.     The Court retains jurisdiction for the purpose of enforcing this
27   permanent injunction.
28



                                                2
 1        PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3

 4   Dated: March 20, 2019      _____/s/___________________
                                Hon. Fernando M. Olguin
 5                              United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                  3
